DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the drawing objection to claim 25 for not clearly illustrating the “at least one rotationally-leading gear teeth extending less inwardly than a remainder of the gear teeth” have been fully considered and are persuasive in light of Applicant’s amendment to the claim to remove the “rotationally-leading” recitation, and further providing written basis in the specification for the amended claim amendment.  The objection to the drawings has been withdrawn. 
Claim Objections
Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the objection to claim 22 regarding a grammatical error in the phrase “…and the second set of pinion gears rotates…” have been fully considered and are persuasive in light of Applicant’s amendment correcting the phrase to recite “…and the second set of pinion gears to rotate…”.  The objection of claim 22 has been withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the 112(b) rejection to claim 26 regarding the recited limitation “…further comprising a gear mechanism, wherein the gear mechanism is configured to rotationally oscillate the output shaft and cutting member…” not clearly defining whether the mentioned “gear mechanism” referred to all or some of the geared mentioned in independent claim 22, or to additional gear mechanism not previously mentioned, have been fully considered and are persuasive in light of Applicant’s amendment to the claim to clarify wherein the recited “gear mechanism” includes the first and second set of pinon gears, the ring gear and the output shaft.  The 112(b) rejection of claim 26 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In response to the combination of the amendments to the claims and applicant’s argument, the previous rejection based on the cited prior art has been overcome as the previously cited prior art does not disclose the newly amended claim features of independent claims 22, 39 and 41. Additionally, no prior art of record, including those on the attached PTO-892 including Bono (US 2018/0140307 A1), Orczy (US 2014/0336643 A1), Eaton (US 5954654 A), Nicholas (US 2017/0175852 A1), Perry (2005/0125009 A1), Akilian (US 2018/0028212 A1), Schmitz (US 2014/0100558 A1), Patel (US 2017/0303921 A1), Dubois (US 2012/0004595 A1), Govari (US 2018/002641 A1), and West (US 2003/0163126 A1), and any combination thereof, specifically teaches a tissue resecting device comprising: a motor having a drive shaft configured to rotate about a longitudinal axis, the motor drive shaft configured to rotate a ring gear and alternatively engage a first set of pinion gears and a second set of pinion gears; wherein the ring gear comprises a plurality of inwardly projecting gear teeth that extend less than 180 degrees around the ring gear; wherein each gear of the first and second sets of pinion gears rotates about an axis aligned parallel with said longitudinal axis; wherein each of the first and second sets of pinion gears are intermediate the ring gear and a central output gear of an output shaft aligned parallel with the longitudinal axis; wherein rotation of the ring gear in a single rotational direction causes the first set of pinion gears to rotate the output shaft in a first rotational direction and the second set of pinion gears rotates to rotate the output shaft in a second rotational direction to provide rotational oscillation of the output shaft; and a cutting member coupled to the output shaft such that rotation of the motor drive shaft in the single rotational direction causes rotational oscillation of the cutting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771